Lea, J.
The plaintiff sues for a year’s wages due to him, as he alleges, as overseer of a plantation belonging to the succession of Sylvester Bossier, deceased, he, (the plaintiff,) having been discharged, as he avers, without cause, before the expiration of the year for which he was employed.
The defendant avers that the discharge of the plaintiff was justified by his improper conduct, he having shot at one of the negroes who was endeavoring to escape punishment. This fact is not disputed, and we concur with the District Judge in the opinion that this was such an abuse of the authority delegated to the plaintiff as justified his discharge. Such a mode of maintaining discipline among slaves is wholly inadmissable and cannot be justified under the pretence that it was resorted to merely for the purpose of intimidation.
We think there was no error in allowing the plaintiff his wages up to the period of his discharge.
Judgment affirmed.